 



Exhibit 10.1
UTi WORLDWIDE INC.
EXECUTIVE ANNUAL CASH BONUS PLAN
     THIS UTi WORLDWIDE INC. EXECUTIVE ANNUAL CASH BONUS PLAN (the “Plan”) is
adopted by UTi Worldwide Inc., a British Virgin Islands corporation (the
“Company”). The terms of the Plan are as follows, effective April 12, 2007:
     1. Purpose. The Plan is designed to increase shareholder value through
effective use of cash awards. The Plan serves as a vehicle for retaining key
members of the Company’s executive team (the “Executive Team”) and sustaining
exceptional performance, and is an important component of the Company’s overall
competitive compensation package. It is expressly understood that one purpose of
the Plan and any potential bonus hereunder is to provide incentives for, and
reward continued employment by, the participants through and until such date as
the bonus is paid. Consequently, and subject to any conflicting terms in any
executive’s employment agreement, only participants who remain employed on a
full-time basis through the bonus payment date shall be eligible to receive any
bonus hereunder.
     2. Participants. The participants in this Plan shall be those senior
executive officers of the Company who have been designated as participants with
respect to each fiscal year of the Company by the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”), in its sole and
absolute discretion.
     3. Bonus. The Plan shall reward the eligible participants for performance
against yearly performance objectives, as well as against the Company’s
performance. The individual performance objectives may include, without
limitation, (a) the development, implementation and leading long-term strategic
initiatives, (b) achievement of enterprise-wide, regional or sub-regional
financial targets, (c) ensuring operational excellence within and across the
Company’s core services, (d) providing leadership and creating an environment
that fosters passion, teamwork and agility within the organization, (e) building
and sustaining long-term customer relationships, (f) leading and supporting
enterprise initiatives, (g) leading and supporting key functional areas and
(h) such other performance objectives as ultimately agreed to by the
Compensation Committee. The Executive Team members shall set formal management
objectives for each fiscal year, and such objectives shall then be reviewed and
approved by the Compensation Committee. Performance shall be evaluated against
the approved objectives at the end of the fiscal year and the Company’s Chief
Executive Officer shall recommend annual cash bonus award amounts to the
Compensation Committee for all Executive Team members excluding himself.
Notwithstanding such recommendations, any and all bonuses payable under the Plan
shall be determined by the Compensation Committee in its sole and absolute
discretion.
     4. Payment of Bonus. The amount of any bonus payable hereunder, and the
timing of such bonus payment, shall be as determined by the Compensation
Committee in its sole and absolute discretion. Payment shall be made from the
Company’s general assets; no trust fund shall be established for purposes of
funding said payments. The bonus may not be assigned, transferred, mortgaged or
hypothecated prior to actual receipt, and any such attempt will be null and
void.
     5. Administration. This Plan shall be administered by the Compensation
Committee. The Compensation Committee shall have the authority to interpret the
provisions of this Plan, direct the calculation and payment of bonuses in
accordance with the terms hereof, and make final decisions with respect to the
entitlement of any participant to a bonus. Any decisions by the Compensation
Committee are final and binding upon all parties.
     6. Duration. This Plan shall continue until terminated by the Company’s
Board of Directors; provided, however, that the Board may update, amend, modify
or terminate this Plan at any time in its sole and absolute discretion.

